  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 30 
372 
HTH Corporation d/b/a Pacific Beach Hotel, 
and In-
ternational Longshore &W
arehouse Union, Lo-
cal 142, AFLŒCIO, Petitioner. 
Case 37ŒRCŒ4022 
June 30, 2004
 DECISION AND DIRECTION OF 
SECOND ELECTION BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH The National Labor Relations Board, by a three-
member panel, has considered objections to and determi-

native challenges in an election held July 31, 2002, and 
the administrative law judge™s report recommending dis-
position of them. The election was conducted pursuant to 
a Decision and Direction of Election.  The tally of ballots 
shows 209 for and 204 against the Petitioner, with 36 

challenged ballots. 
The Board has reviewed the record in light of the ex-
ceptions1 and briefs, and has adopted the judge™s findings 
and recommendations as discussed below.
2 Introduction 
The judge recommended sustaining the challenges to 
the ballots of Jane Fee, Emyl Schlenker, and Lisa Haya-
shi, and overruling the challenges to the ballots of 
Patricia Bell and Brenda Dolente. The judge further 

found that the Employer engaged in certain objectionable 
conduct, and accordingly sustai
ned Objections 1, 2, 8, 
and 9. For the reasons set forth by the judge, we adopt 

his recommendations with respect to the challenges to 
the ballots of Schlenker, Bell, and Dolente. For the fol-
lowing reasons, we adopt th
e judge™s recommendation as 
to Hayashi, but find it unnecessary to pass on the chal-
lenge to Fee. Finally, we adopt the judge™s recommenda-
tion to sustain Objections 1 and 8. Because we find Ob-
                                                          
 1 The Employer has excepted to so
me of the judge's credibility find-
ings. The Board's established policy is not to overrule an administrative 

law judge's credibility resolutions unl
ess the clear preponderance of all 
the relevant evidence convinces 
us that they are incorrect.  
Standard 
Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 
reversing the findings. 
The Employer also contends that the judge™s rulings, findings, and 
conclusions demonstrate bias and pr
ejudice. On careful examination of 
the judge™s decision and the entire r
ecord, we are satisfied that the 
Respondent™s contentions are without merit. 
2 The parties stipulated at the outse
t of the hearing that 13 challenged 
ballots should not be counted, and at the conclusion of the hearing the 
Union withdrew challenges to 3 ba
llots. Additionally, the judge rec-
ommended sustaining the challenge to 1 ballot, and recommended 

overruling the challenges to 14 other ballots. In the absence of excep-
tions, we adopt, pro forma, these recommendations. In the absence of 
exceptions, we also adopt the judge™s recommendation that Objections 

4, 6, 7, 10, 11, 12, 13, 14, and por
tions of Objections 1 and 2 be over-
ruled. The Union withdrew Objections 3 and 5 at the hearing. 
jections 1 and 8 sufficient to warrant setting aside the 
election, we find it unnecessary to pass on the judge™s 
recommendation that Objections 2 and 9 also be sus-
tained.
3 Challenged Ballots 
1. The judge found that Jane
 Fee was a supervisor un-
der Section 2(11) of the Act, and accordingly recom-

mended sustaining the challenge to her ballot. The Em-
ployer has excepted to this
 finding. We find it unneces-
sary to pass at this time on the challenge to Fee™s ballot. 

In light of the numerous challenged ballots in this case, 
there is a possibility that Fee™s ballot may not be deter-
minative. We will therefore hold it in abeyance pending 
the revised tally of ballots. 
2. In recommending that the challenge to the ballot of 
Lisa Hayashi should be sustained, the judge found that 
Hayashi should not be includ
ed in the unit because she 
was a casual employee and because of her familial rela-

tionship to the Employer. In adopting the judge™s rec-
ommendation to sustain the challenge to Hayashi™s bal-
lot, we rely on the judge™s finding that Hayashi was a 

casual employee. We do not pass on the additional find-
ing that Hayashi™s familial relationship warrants her ex-
clusion from the unit. 
Objection 1 
The judge recommended sustaining Objection 1, which 
alleges that ﬁthe Employer 
. . . threatened, coerced and 
interfered with the rights of employees . . . by threatening 
loss of reduction of wages, hours of work, and other con-
ditions of employment, if they voted for the Union or if 

the Union won representation rights.ﬂ In recommending 
that the objection be sustaine
d, the judge fo
und that the 
Employer interrogated employees about their support for 
the Union. In its exceptions
, the Employer argues that 
Objection 1 should be overruled because it does not en-

compass interrogations. For the following reasons, we 
find no merit to the Employer™s contention. 
The credited testimony establishes that Sandra Toku-
naga, the Employer™s group reservations manager, asked 
four reservation clerks whethe
r they were ﬁyesﬂ or ﬁnoﬂ 
regarding support for the Union. Tokunaga testified that 

she asked three of them at one time, sometime in May or 
June,4 and they did not give her a response. About 3 days 
before the election, Tokunaga called another employee, 

Judith Agliam-Howard, while both she and Howard were 
at work, and asked her the same question. Howard told 
Tokunaga that she was undecided. Tokunaga testified 
                                                          
 3 For that reason we find it unnecessary to comment on our dissent-
ing colleague™s discussion 
of Objections 2 and 9. 
4 All dates are in 2002 unless otherwise indicated. 
  PACIFIC BEACH HOTEL
 373
that she was subsequently told that she should not have 
questioned employees as she did. 
At the close of the hearing,
 the Union withdrew Objec-
tion 3, which alleged that the Employer coercively inter-

rogated employees.
5 However, in its posthearing brief, 
the Union addressed Tokunaga™s conduct as encom-
passed within Objection 1. The Employer™s posthearing 

brief also addressed Tokunag
a™s conduct, and specifi-
cally urged that it not be found objectionable. Although 
the Employer did not specifically refer to Tokunaga™s 

conduct in connection with 
Objection 1, the Employer 
did not argue in its brief that Tokunaga™s conduct was no 
longer at issue due to the w
ithdrawal of Objection 3. The 
judge recommended sustaining Objection 1 on the basis 
of Tokunaga™s conduct. 
In its exceptions, the Employer raises, for the first 
time, the argument that Tokunaga™s conduct was not 
properly before the judge be
cause of the withdrawal of 
Objection 3. The Employer contends that Objection 1 on 
its face does not encompass 
interrogations and that Ob-
jection 3, which expressly does so, was expressly with-

drawn by the Union at the close of the hearing. On this 
basis the Employer argues that
 the judge inappropriately 
reached an issue that was no
t properly before him. In 
support, the Employer cites 
Precision Products Group
, 319 NLRB 640, 641 (1995), where the Board reversed a 
hearing officer™s finding of objectionable conduct be-

cause the objecting party had withdrawn the relevant 
objection prior to the hearing and the issue was ﬁnot rea-
sonably encompassed within
 the scope of the objec-
tions.ﬂ In the circumstances of this case, we find no merit 
to the Employer™s contention. 
There is no dispute that Tokunaga™s conduct was fully 
litigated at the hearing. Indeed, both parties examined 
Tokunaga and Judith Agliam-Howard, one of the em-

ployees she interrogated. Further, after the close of the 
hearing, both parties addressed Tokunaga™s conduct in 
their posthearing briefs, and argued whether that conduct 

was objectionable. In its brief, the Union specifically 
requested that the judge sustain Objection 1 on the basis 
of Tokunaga™s conduct. The Employer, though not refer-

ring to Objection 1 by name, specifically urged the judge 
to find that Tokunaga™s conduct was not objectionable.
6                                                           
 5 Objection 3 states as follows: ﬁ
UNLAWFUL INTERROGATION
ŠCommencing on April 26, 2002 and thereafter, the Employer, acting by 

and through its representative, employees, and agents, questioned em-
ployees regarding their Union sentim
ent, about their intention to vote 
for or against the Union, and a
bout Union meetings, inquired about 
attendance of various employees at
 union meetings. Said conduct (and 
other related practices of the Empl
oyer) violated Section 7 rights of 
employees under the Act.ﬂ 
6 For example, the Employer's brief 
states that "the Union failed to 
prove that any incident between 
Sandi Tokunaga and Judith Agliam-
Significantly, neither party suggested to the judge that 
Tokunaga™s comments were no longer at issue. Thus, 
despite the Union™s withdrawal of Objection 3, the par-
ties and the judge all understood, and by their conduct 

demonstrated, that Tokunaga™s conduct was a live issue 
at all times. Accordingly, we 
find that the 
judge properly 
recommended sustaining Objection 1 on the basis of To-

kunaga™s conduct. 
Precision Products
, cited by the Employer, is distin-
guishable. First, although the Board in that case found 

that the conduct encompassed within a withdrawn elec-
tion objection could not be used to set aside an election, 
there was nothing in that cas
e showing, as here, an un-
derstanding by the parties that the conduct in question 
was still a live issue, despite the withdrawal of an objec-

tion. In addition, the hearing officer in 
Precision
, in re-
sponse to an evidentiary objection raised over the intro-
duction of evidence relevant to the withdrawn election 

objection, assured the employe
r at the hearing that the 
evidence would only be considered as it relates to a live 
objection. Nevertheless, the hearing officer used that 

evidence to reach the issues 
raised in the withdrawn ob-
jection. 
Precision Products
, above at 641. Conversely, in 
this case, there is no contention that the judge misled the 

Employer into believing that Tokunaga™s interrogations 
were not a live issue; indeed, the Employer™s brief re-
flects its clear understanding
 that Tokunaga™s conduct 
was still at issue, despite the withdrawal of Objection 3. 
For these reasons, 
Precision Products
 is inapposite. 
In arguing that Objection 1 should be overruled, our 
dissenting colleague contends that Tokunaga™s conduct is 
beyond the scope of the objection because Objection 1 
does not explicitly cover ﬁinterrogations.ﬂ We disagree. 
First, Objection 1 alleges that the Employer ﬁcoercedﬂ 
and ﬁinterferedﬂ with the rights of employees. This de-

scription aptly fits Tokunaga™s coercive interrogations of 
employees. Furthermore, the record establishes that the 
parties understood that Tokunaga™s conduct was still at 

issue despite the withdrawal of Objection 3, and filed 
their briefs accordingly. For 
these reasons, a refusal to 
consider Tokunaga™s interrogations would be contrary to 

the parties™ clear intent. Accordingly, we adopt the 
judge™s recommendation to sustain Objection 1. 
Objection 8 
The judge recommended sustaining Objection 8, find-
ing that the Employer maintained an overly broad no-
solicitation policy. We agree. The Employer™s policy, 

appearing in the handbook it gave to all employees upon 
their hire, states that employees may not ﬁsolicit or pro-
                                                                                            
 Howard rose to the level 
of coercion that would be sufficient to over-
turn the results of the election." Emp. Posthearing Br. at 117. 
  DECISIONS OF THE NATIONAL 
LABOR RELATIONS BOARD
 374 
mote support for any cause or organization AT ANY 
TIME WHILE ON COMPANY PROPERTYﬂ (emphasis 
in original). In addition, the policy states that ﬁ[n]o em-
ployee shall distribute or circulate any written or printed 

literature at any time while on Company property,ﬂ and 
that these rules apply to any solicitation or distribution of 
literature, ﬁincluding . . . labor unions.ﬂ 
In recommending that the ob
jection be sustained, the 
judge found that the Employe
r™s maintenance of the pol-
icy was overbroad because it prevented solicitation or 

distribution of union literature at any time on the Em-
ployer™s property. The judge also found that the Em-
ployer had never rescinded the unlawful rule, and that the 
maintenance of the unlawful rule warranted setting aside 
the election. In support, the judge cited 
Freund Baking 
Co.
, 336 NLRB 847 (2001), where the Board directed a 
second election because of the maintenance of an em-
ployee handbook rule forbidding discussion of wages, 

hours, and other terms and conditions of employment. 
Even though there was no evidence in 
Freund
 that the 
rule was ever enforced, the Board found that the mere 

maintenance of the overbroad rule ﬁreasonably tended to 
interfere with employees™ free choice.ﬂ Id. 
In its exceptions, the Employe
r argues that any effect 
the rule had on the election was de minimis because the 
policy was never enforced, and thus it is impossible to 
conclude that the rule could have affected the election. 

We find the Employer™s argument without merit. 
To begin, the no-solicitation policy is clearly over-
broad, and our dissenting colleague does not argue to the 

contrary. The policy prevents employees from discussing 
the election in nonwork areas, or during non-work time, 
or from distributing literature in nonwork areas. 
Superior 
Emerald Park Landfill
, 340 NLRB 449, 456 (2003) (rule 
preventing solicitation during work breaks overbroad). 

The rule applied to the entire 
bargaining unit, appeared in 
the Respondent™s employee handbook, and was dissemi-
nated to all unit employees. Indeed, the policy empha-

sizes its over-breadth with capital letters, prohibiting 
solicitation ﬁAT ANY TIME
 WHILE ON COMPANY 
PROPERTY.ﬂ Additionally, the policy was specifically 

applicable to ﬁany solicitation or distribution of litera-
ture, including . . . labor unions.ﬂ Further, there is no 
evidence that the employees we
re ever told that they 
could ignore the policy.
7 These facts clearly demonstrate 
that an employee ﬁ
could reasonably have construedﬂ the 
policy as not tolerating any discussion of the union on 
                                                          
 7 To that end, the Employer™s reliance on 
Bell Halter, Inc.
, 276 
NLRB 1208, 1223 (1985), is misplaced. There, the employer actually 
told all unit employees that they 
could distribute literature in nonwork 
areas on nonworktime in spite of its policy. In this case, the Employer 
made no such announcement. 
ﬁcompany property.ﬂ 
Freund
, supra at fn. 5. In these cir-
cumstances, the Employer™s 
maintenance of this over-
broad rule during the critical period could reasonably 
tend to interfere with the employees™ free choice.  
The Employer contends, and our dissenting colleague 
agrees, that the lack of ev
idence of enforcement of the 
rule requires overruling the objection. We vigorously 

disagree. As explained in 
Freund
, the mere maintenance 
of an overbroad rule can af
fect the election results be-
cause employees could reasonably construe the provision 

as a directive from their empl
oyer that they refrain from 
engaging in permissible Section 7 activity. 
Freund, supra 
at fn. 5. In other words, the 
lack of evidence of enforce-
ment does not establish that employees could not rea-
sonably believe that they might be subject to disciplinary 

consequences if they violated
 the policy. This is espe-
cially so in this case, wher
e the policy explicitly stated 
that the rules apply to solicitation and distribution of ma-

terial concerning ﬁlabor unions.ﬂ For this reason, it is 
reasonable to conclude that the maintenance of the rule 
could 
have affected the election results.
8 Accordingly, we 
adopt the judge™s recommendation to sustain this objec-
tion. 
In sum, we find that the Employer engaged in objec-
tionable conduct by coercively interrogating employees 
and maintaining an overly broad no-solicitation policy. 
This conduct warrants setting aside the election if the 

revised tally of ballots does 
not show a majority of votes 
for the Union. 
DIRECTION IT IS DIRECTED
 that the Regional Director for Region 
20 shall, within 14 days from the date of this Decision 
and Direction, open and count the ballots of David 
Tanimoto, Melanie Rubin, Reden Bartolome, Alma 
Hamamoto, Rendi Kanaiaupuni, Daniel Kadowaki, Ches-

ter Huan, Marlene Morimoto, Scott Kazunga, Donna 
Hashiro, Elizabeth Fuji, Leslie Shim, Wendy Mukai, 
Patricia Bell, Brenda Dolente, Shaun Nawatani, Shota 

Fujinaga, Hidemi Oba, and Peter To.  In the event that 
the revised tally of ballots shows that a majority of the 
valid ballots have been cast for the International Long-

shore & Warehouse Union, Local 142, AFLŒCIO, and 
that the challenged ballot of Jane Fee would not be de-
terminative, the Regional Director shall then serve on the 

parties a revised tally of ballots and issue the appropriate 
certification. 
                                                          
 8 See also 
IRIS U.S.A.
, 336 NLRB 1013 (2001) (finding objection-
able overly-broad rule without evidence of enforcement); and 
FGI 
Fibers, Inc.
, 280 NLRB 473, 474 (1986) (finding overly-broad rule 
objectionable despite ﬁabsence of evidence that the rule was actually 
enforcedﬂ). 
  PACIFIC BEACH HOTEL
 375
IT IS FURTHER DIRECTED
 that, in the event that the chal-
lenged ballot of Jane Fee should be determinative on the 
issue of whether the Petitioner is the exclusive collective-
bargaining representative of the unit employees, any cer-

tification shall be held in abeyance pending the resolu-
tion of the challenge to the ballot of Jane Fee. 
Finally, in the event that the revised tally of ballots 
(following disposition of the challenge to Fee™s ballot, if 
determinative) reflects that a majority of the valid ballots 
have not been cast for the International Longshore & 

Warehouse Union, Local 142, AFLŒCIO, I
T IS DIRECTED 
that the July 31, 2002 electio
n be set aside and that the 
Regional Director shall conduct a second election in con-
formance with the following direction. 
[Direction of Second Election omitted from publica-
tion.] 
 CHAIRMAN BATTISTA
, dissenting in part. 
Contrary to my colleagues, I would reverse the judge™s 
recommendations to sustain Objections 1, 2, 8, and 9. 
Accordingly, I would direct the Regional Director to 

issue a revised tally of ballots and issue the appropriate 
certification.
1 1. My colleagues adopt the judge™s recommendation to 
sustain Objection 1, which alleges that ﬁthe Employer . . . 
threatened, coerced and interf
ered with the rights of em-
ployees . . . by threatening loss of reduction of wages, 

hours of work, and other conditions of employment, if 
they voted for the Union or if the Union won representa-
tion rights.ﬂ My colleagues sustain this objection on the 

basis that Supervisor Sandra Tokunaga interrogated four 
employees about their support for the Union. Contrary to 
my colleagues, I find that the conduct at issue is beyond 
the scope of this objection,
 and accordingly the objection 
should be overruled. 
The facts at issue show th
at Supervisor Tokunaga 
questioned four employees whether they were ﬁyesﬂ or 
ﬁnoﬂ regarding their support for the Union. The conduct 

involved nothing more. Significantly, the conduct in-
volved no threats of any kind. 
                                                          
 1 I join my colleagues in adopting the judge™s recommendation to 
sustain the challenge to the ballot of
 Lisa Hayashi on the basis that she 
is a casual employee, to sustain th
e challenge to the ballot of Emyl 
Schlenker, and to overrule the chal
lenge to the ballots of employees 
Patricia Bell and Brenda Dolente. W
ith respect to Bell and Dolente, I 
note that the Employer does not argue
 that these employees are jointly 
employed by the Employer and Pagoda 
Hotel. I also join my colleagues 
in adopting pro forma the judge™s recommendations concerning the 

disposition of other challenged ballots. 
I would adopt the judge™s recommen
dation to sustain the challenge 
to the ballot of Jane Fee for the reasons set forth in the judge™s decision, 

including the finding that Fee is a 
supervisor within the meaning of 
Sec. 2(11) of the Act. 
As noted, Objection 1 alleged threats and Objection 3 
alleged interrogation. At the close of the hearing, the 
Union withdrew Objection 3. The withdrawal was ac-
cepted by the judge. The Empl
oyer reasonably concluded 
that interrogation was no longer at issue. Despite the fact 
that there no longer was an objection alleging an interro-
gation of any kind, the judge nonetheless found that To-

kunaga™s interrogation was objectionable under Objec-
tion 1. 
Objection 1 clearly does not encompass interrogation. 
Rather, it alleges that the Em
ployer ﬁthreaten[ed] loss of 
reduction of wages, hours of work, and other conditions 
of employment.ﬂ Tokunaga™s conduct did not involve a 
threat, and she made no mention of wages, hours of 
work, or other conditions of employment. Thus, while 

Tokunaga™s conduct was within the scope of withdrawn 
Objection 3, it is clearly not within the scope of Objec-
tion 1, and cannot be a basis for sustaining that objection. 
My colleagues note that the Employer did not argue in 
its brief to the judge that the interrogation matter was no 
longer before the judge. However, there was no need to 

do so. The Employer reasonab
ly thought that the judge 
would not consider the interrogation matter, inasmuch as 
Objection 3 had been withdrawn. 
My colleagues also note that
 the Employer briefed to 
the judge the testimony concerning the interrogation. 
However, it is not unusual for a diligent attorney to ad-

dress himself to all possible adverse testimony in the 
record. I would not conclude that, by doing so, counsel 
waived the right to contest that which he could not have 

foreseen, viz., that the judge would consider the sub-
stance of the withdrawn Objection 3. 
My colleagues rely on the fa
ct that Tokunaga™s ques-
tioning could be described as ﬁcoerciveﬂ and ﬁinterfer-
ing,ﬂ and that these two word
s are included in Objection 
1. However, such a description in that objection clearly 
had reference to alleged threats. To repeat, Objection 3 
alleged the interrogation. To adopt my colleagues™ view 

would render meaningless th
e requirement that each ob-
jection ﬁshall contain a short statement of the reasons 
thereforﬂ. See 102.69(a) of th
e Board™s Rules. In short, 
Objection 3 specifically related to interrogation, and it 
was withdrawn. It cannot be 
resurrected by seeking to 
shoehorn it into Objection 1. 
2. The judge recommended sustaining Objection 2. I 
disagree.  Revamonte, the Union™s observer during the 
afternoon voting session, saw several large security 

guards standing in a line in a hallway outside the voting 
area. She passed them on her way to the restroom, and 
one of them said, ﬁkick their ass.ﬂ The guard then 

laughed, as did another, and some others smiled and 
looked at her. The judge fo
und that the remark could 
  DECISIONS OF THE NATIONAL 
LABOR RELATIONS BOARD
 376 
reasonably be construed as a 
threat and, for this reason, 
recommended sustaining the objection. As noted, I dis-
agree. 
First, it is not clear from th
e record that the guard actu-
ally directed this statement 
at Revamonte. Further, there 
is no showing that Revamonte was identifiable to the 
guards either as the Union™s observer, or as being con-

nected in any way with the 
Union or the election. Addi-
tionally, the conduct occurred prior to any voting, and 
there is no evidence of diss
emination. Moreover, even 
assuming Revamonte was known by the guards to be a 
union observer, it is not clea
r that the statement would 
reasonably be construed as a 
threat. In fact, the statement 
could just as reasonably be construed as voicing the de-
sire that one party defeat the other in the election. Even if 

the desire was that the Employer prevail, this would not 
establish that the guard™s conduct was objectionable. 
3. Contrary to my colleagues, I also would overrule 
Objection 8, which alleges that the Employer engaged in 
objectionable conduct by maintaining an overly broad 
no-solicitation policy. I find that the Employer™s mere 

maintenance of this policy is insufficient to warrant set-
ting aside the election. 
The record shows that the Employer has not enforced 
its policy. For example, it is undisputed that employees 
openly discussed the campaign at work. Some employees 
brought in flyers that the Union had mailed to them at 

home. Some supervisors knew there was union talk go-
ing on at work, but did not enforce the policy. In addi-
tion, employees freely engaged in other kinds of solicita-

tion at work. For instance, 
both employees and supervi-
sors bought items such as candy, chicken, or tickets for 
charitable events from each ot
her. In fact, the record 
shows that many employees had no idea that the policy 
even existed, as it was buried in the back of the Em-

ployer™s handbook. Importantly, there is no evidence the 
Employer ever disciplined an employee for violating the 
no-solicitation policy. Thus, the record establishes that 

the Employer chose not to enforce its policy in the face 
of open solicitation and distribution. 
I recognize that the Board has held that the mere main-
tenance of an overbroad non-solicitation or distribution 
rule can violate Section 8(a)(1
) of the Act, and that such 
a finding has been found suffi
cient to set aside an elec-
tion. See, e.g., 
Freund Baking Co.
, 336 NLRB 847 
(2001); 
Farah Mfg. Co.
, 187 NLRB 601, 602 (1970). In 
this case, there is no such 
unfair labor practice allegation. 
Moreover, I find that even had an unfair labor practice 
charge been filed, this conduct would not have warranted 
setting aside the instant election, because it is ﬁvirtually 

impossible to conclude that the misconduct could have 
affected the election results.ﬂ 
Clark Equipment Co.
, 278 
NLRB 498, 505 (1986). Thus, the record evidence shows 
that the Employer did not en
force its policy, that em-
ployees freely engaged in conduct directly in conflict 
with the policy, and that many employees were unaware 

of the policy. This evidence affirmatively demonstrates 
that it is ﬁvirtually impossibleﬂ to conclude that the mere 
existence of the policy could have affected results of the 

election. The majority™s reliance on 
Freund Baking Co.
, supra, 
is misplaced. In that case, 
there was no affirmative evi-
dence that the written policy was a nullity, i.e., that the 
employees freely engaged in co
nduct contrary to the rule. 
For all these reasons, I wo
uld overrule the objection. 
4. Lastly, the judge recommended sustaining Objection 
9, which alleges that the Employer engaged in objection-

able conduct by granting gifts and inducements to em-
ployees 2 days before the election.  I would reverse the 
judge™s recommendation and overrule the objection. 
The Employer provides a daily free lunch to all unit 
employees. Sometime in July, the Employer invited unit 
and nonunit employees to attend a special luncheon to 

mark the closing of the Ohan
a General Store. That store 
had provided food and other items to employees who lost 
hours because of the busi
ness slowdown that occurred 
after September 11, 2001. At the luncheon, held 2 days 
before the election, a video presentation (that did not 
concern the campaign) was shown on a large monitor. At 

times, ﬁVote Noﬂ would periodically flash on the moni-
tor for a few seconds. 
Also at the luncheon, the Employer handed out, at no 
cost, food and household items of a nominal value ($5Œ
10) that had been left over fr
om the closing of the store. 
This was not the first time that employees had received 
gifts from the Employer. Previously, during national 

housekeepers week, the housekeeping employees in the 

unit received free gifts and a 
luncheon, and those same 
employees have received more expensive items as gifts 
at their annual Christmas party. 
The judge found merit to the objection. In doing so, he 
applied 
B&D Plastics
, 302 NLRB 245 (1991), and noted 
the factors the Board traditionally analyzes in determin-

ing if a preelection benefit constitutes objectionable con-
duct: (1) the size of the benefit in relation to the stated 
purpose for granting it; (2) the number of employees 

receiving it; (3) how employ
ees would reasonably view 
it; and (4) the timing. I disagree with the judge. 
Applying the 
B&D Plastics
 factors, I find the lunch 
not objectionable. The first fact
or, the size of the benefit, 
is very small. The distributed items were of nominal 
value, and the employees received a lunch from the Em-

ployer every day. There is no
 indication that the food at 
this luncheon was any different in value from the food 
  PACIFIC BEACH HOTEL
 377
the employees received any ot
her day. As to the second 
factor, the number of empl
oyees receiving it was no big-
ger than the number of employees who receive lunch on 
any other day. The third factor, how employees would 

reasonably view the lunch 
and free items, is arguable. 
Admittedly, ﬁVote Noﬂ did appear on the monitor peri-
odically during lunch, but it is one element amid a num-

ber of circumstances. The nomin
al value of the items, the 
daily occurrence of a free lunc
h, and the nonpartisan na-
ture of the invitation to attend the event minimize any 

potential for undue influence. The fourth factor, the tim-
ing, is also problematic. Although the conduct occurred 2 
days before the election, it also occurred shortly after the 
closing of the store. This problematic factor and the one 
discussed immediately above do not outweigh the other 
two factors and thus do not support sustaining the objec-
tion. See 
Chicagoland Television News
, 328 NLRB 367 
(1999) (finding unobjectionable a 12-hour party, the day 

before the election, that incl
uded food, drink, and enter-
tainment, at a cost of $26/person). Accordingly, I would 
overrule the objection. 
In summary, I agree with the judge™s recommendations 
regarding the disposition of the challenged ballots, but, 
contrary to my colleagues, I do not find that the Em-

ployer engaged in objectionable conduct. Accordingly, I 
would direct the Regional Director to issue a revised 
tally and issue the appropriate certification. 
 